DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11027645 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Please claim comparison chart below.

Instant application
Patent No. US 11027645 B2
2.  A lighting system for a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; 
a pressure sensor for detecting a pressure of the pneumatic connection between the trailer and the vehicle; and a controller configured 


at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic 

Also see claims 9 and 16.

10. The method of claim 9, further comprising the step of controlling a secondary lighting system via the electrical connection to illuminate the secondary lighting system according to a mode of operation of the vehicle.

Also see claims 15 and 18-19

3. The safety lighting system of claim 2, wherein the minimum threshold is associated with a minimum pressure required to release the brakes.
Also see claims 17.
5. The lighting system of claim 2, wherein the threshold pressure is a first threshold pressure, and wherein the controller is further configured to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure.
1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received. 


1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received.

Also see claims 9 and 16.

    1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received.
Also see claims 6, 9, and 16.
8. The lighting system of claim 2, wherein a power source for powering the at least one light is at least one battery, and wherein the at 


  9. A method of illuminating a lighting system of a trailer based at least in part on a pneumatic connection between the trailer and a vehicle, the method comprising the steps of: receiving a first signal indicative of a pressure from a pressure sensor, wherein at least one brake of the trailer is released based at least in part on the pressure; upon receiving the first signal, illuminating at least one light of the lighting system; receiving a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received.

Also see claims 1 and 16
10. The method of claim 9, further comprising the step of sending an alert when a charge level of the power source powering the at least one light falls below a preset threshold.
4. The safety lighting system of claim 1, wherein the power source is a rechargeable battery and is charged when the electrical connection is established. 

Also see claims 11 and 20.

10. The method of claim 9, further comprising the step of controlling a secondary lighting system via the electrical connection to illuminate the secondary lighting system according to a mode of operation of the vehicle.    
19. The system of claim 18, wherein the mode of the trailer is detected by at least one of a rotation sensor, an accelerometer, and a GPS receiver.
Also see claims 15 and 18.
12. The method of claim 9, further comprising the steps of: determining if the pressure reaches a second threshold pressure; and when the pressure reaches the second 

Also see claim 2-3, 9, and 16-17

1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- 

Also see claims 9 and 16.

1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the 
Also see claims 6, 9, and 16.

16. A lighting system of a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from a pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; and upon receiving the signal, illuminating the at least one light, wherein the at least one light is controlled to be deactivated when an 

Also see claims 1 and 9.

16. A lighting system of a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from a pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; and upon receiving the signal, illuminating the at least one light, wherein the at least one light is controlled to be deactivated when an electrical connection between the trailer and the vehicle is detected.

Also see claims 1 and 9.

8. The safety lighting system of claim 7, wherein the switch is activated based on triggers, and wherein the triggers include at least one of air bag deployment, hazard light activation, accelerometer measurements, GPS location, or speed.
Also see claim 15.
18. The lighting system of claim 15, wherein the controller is further configured to adjust a color of the at least one light based on a mode of operation of the lighting system.
1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the 

Also see claims 9 and 16.


1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light 

Also see claims 9 and 16.

1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received.

Also see claims 9 and 16.

1. A lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to-- receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received.

Also see claims 9 and 16.



Instant application
Patent No. US 10676021 B2
2.  A lighting system for a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer; 
a pressure sensor for detecting a pressure of the pneumatic connection between the trailer and the vehicle; and a controller configured to: receive an output of the pressure sensor indicative of the pressure from the pressure sensor; and illuminate the at least one light when the pressure detected by the pressure sensor reaches a threshold pressure.  

   1. A safety lighting system for illuminating a trailer, comprising: a safety light assembly configured to be emplaced on an exterior surface of the trailer, wherein the safety light assembly includes one or more lights; a power source; and a controller configured to-- detect if a pneumatic connection is established between the trailer and a tractor, wherein the establishment of the pneumatic connection is detected by receiving a signal indicating that a pressure of the pneumatic connection is above a minimum threshold, wherein the minimum threshold is based at least in part on a pressure to release an at least one brake of the trailer, detect if an electrical connection is established between the trailer and the tractor, and activate the one or more lights only when 
  2. The safety lighting system of claim 1, further comprising a pressure sensor in electrical communication with the controller for detecting when a pressure is applied to the safety lighting system and sending a signal indicative of the pressure to the controller.
Also see claim 3-4 and 13.

See claims 1-4 and 13-14.
4. The lighting system of claim 2, wherein the threshold pressure is a function of a required pressure to release a set of brakes of the trailer.
See claims 1-4 and 13-14.
5. The lighting system of claim 2, wherein the threshold pressure is a first threshold pressure, and wherein the controller is further configured to cause a change in an operation of the at least one light when the pressure 

6. (New) The lighting system of claim 2, wherein the lighting system further comprises a control for manually illuminating the at least one light.
See claims 1-4 and 13-14.
7. The lighting system of claim 2, wherein the at least one light is configured to be deactivated when an electrical connection between the trailer and the vehicle is detected.
See claims 1-4 and 13-14.
8. The lighting system of claim 2, wherein a power source for powering the at least one light is at least one battery, and wherein the at least one battery is charged by a 7-pin electrical connection disposed on the trailer.
6. The safety lighting system of claim 5, further configured with a switch to bypass the hot line of the electrical connector for activating the at least one or more lights when an electrical system of the tractor is connected to the trailer, and wherein the electrical connector is a 7-pin connector.
9. A method of illuminating a lighting system of a trailer based at least in part on a pneumatic connection between the trailer and a vehicle, the method comprising the steps of: connecting the trailer and the vehicle using the pneumatic connection; detecting, by a 

10. The method of claim 9, further comprising the step of sending an alert when a charge level of the power source powering the at least one light falls below a preset threshold.
12. The safety lighting system of claim 8, wherein the power source is a battery and the controller is further configured to send an alert when the battery charge is below a minimum threshold.
11. The method of claim 9, further comprising the steps of: detecting a mode of operation of the trailer, wherein the mode of operation is detected by at least one of a GPS location, an accelerometer reading, a tire rotation, or a speed associated with the trailer; and adjusting the at least one light based on the mode of operation of the trailer.
7. The safety lighting system of claim 6, wherein the switch is activated or deactivated based on triggers, wherein the triggers are at least one of air bag deployment, hazard light activation, accelerometer measurements, GPS location, or speed.

See claim 1-4 and 13.
13. The method of claim 9, further comprising the steps of: connecting the trailer and the vehicle with an electrical connection; and deactivating the at least one light when the electrical connection is detected.
See claim 1-4 and 13.
14. The method of claim 9, further comprising the step of automatically deactivating the at least one light when the pneumatic connection is disconnected.
See claim 1-4 and 13.
15. A lighting system for a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a service line for making the pneumatic connection between the vehicle and the trailer; a pressure sensor for detecting a pressure of the service line; and a controller 

16. The lighting system of claim 15, wherein a power source for the at least one light is at least one battery, wherein the lighting system further comprises a stinger line for carrying electrical power and ground for the at least one battery, and wherein the stinger line is configured to charge the at least one battery.
9. The safety lighting system of claim 8, wherein the power source comprises at least one battery that is configured to charge when the electrical connection is established between the tractor and the trailer.
17. The lighting system of claim 15, wherein the controller is further configured to illuminate the at least one light upon detecting at least one of an airbag deployment or a hazard light activation.
7. The safety lighting system of claim 6, wherein the switch is activated or deactivated based on triggers, wherein the triggers are at least one of air bag deployment, hazard light activation, accelerometer measurements, GPS location, or speed.
18. The lighting system of claim 15, wherein the controller is further configured to adjust a color of the at least one light based on a mode of operation of the lighting system.
See claim 1-4 and 13.
19. The lighting system of claim 15, wherein the controller further comprises a strobe pulse 


20. The lighting system of claim 15, wherein the lighting system further comprises a control box for housing the controller, and wherein the control box comprises an LED configured to illuminate when the pneumatic connection has been made and a set of brakes of the trailer are not engaged.
See claim 1-4 and 13.
21. The lighting system of claim 15, wherein the at least one light is configured to be deactivated when an electrical connection between the trailer and the vehicle is detected.

See claim 1-4 and 13.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control for” in claim 6 and “a strobe pulse module” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a control for” in claim 6 and “a strobe pulse module” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 6-7, 9, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by McCollum (US 20150306928 A1).

Regarding claim 2, McCollum discloses a lighting system for a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer (fig. 1A – lights 22, 24, 26; fig. 1B – lights 418, 420; figs. 2A-2B – lights 128, 22; also see the lights is figures 3-5. [0025] The trailer 12 has at least one external light source mounted on the chassis or body 16. Also [0038] teaches the light sources may also comprise one or more lights dedicated to alarm duty in the event the trailer becomes inadvertently decoupled from the tow vehicle (not shown), and may comprise one or more lights (not shown) not originally provided as part of the trailer 12.); 
figs. 1-5 pressure sensor 130; [0039, [0049], [0053], [0061] and [0066] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle.); and 
a controller ([0071] In FIG. 5, electronic components of the safety circuitry shown in FIGS. 2A-4B are shown representatively as a controller 136.) configured to: 
receive an output of the pressure sensor indicative of the pressure from the pressure sensor (figs. 2-5, [0039], [0042], [0044], [0049], [0053], [0061], [0066], and [0071] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle); and illuminate the at least one light when the pressure detected by the pressure sensor reaches a threshold pressure (see circuits illustrated in figs. 2-5; [0049], [0053], [0061] and [0066] Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 302 to at least one item of the electrical safety apparatus, such as brake or marker/running light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold, thereby preventing the activation of the lights — in other words, the pressure sensor 130 is arranged to close the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system is above a predetermined pressure threshold, thereby activating the lights).  

Regarding claim 4, McCollum discloses the lighting system of claim 2, wherein the threshold pressure is a function of a required pressure to release a set of brakes of the trailer [0049] The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold.). 
 
Regarding claim 6, McCollum discloses the lighting system of claim 2, wherein the lighting system further comprises a control for manually illuminating the at least one light ([0031] The device functioning as a separation actuator in the implementation seen in FIG. 2A is a conventional breakaway switch 110 having electrical contacts. Breakaway switches are utilized to cope with unintended separation of trailers such as the trailer 12 for example. By contrast, it will be seen in subsequently described implementations of the invention that the separation actuator may respond to intentional separation by for example the operator of the tow vehicle 10. [0059] The marker/running light 22 and the electric brake 28 each are powered under ordinary conditions by respective dedicated conductors 38 and 36. These conductors 36, 38 may extend from the multi-conductor connector 304 for example, and may be energized at the discretion of the operator of the tow vehicle.).  

Regarding claim 7, McCollum discloses the lighting system of claim 2, wherein the at least one light is configured to be deactivated when an electrical connection between the trailer and the vehicle is detected ([0059] The marker/running light 22 and the electric brake 28 each are powered under ordinary conditions by respective dedicated conductors 38 and 36. These conductors 36, 38 may extend from the multi-conductor connector 304 for example, and may be energized at the discretion of the operator of the tow vehicle. [0060] Should the multi-conductor connector 304 be removed from a socket or corresponding connector of the tow vehicle, all terminals and conductors associated with the multi-conductor connector 304 will become de-energized. This will de-energize the coil 312 of the relay 314. The relay 314 may be a single pole, double throw electromechanical relay, or alternatively stated, may have magnetically actuated form C contacts 316. De-energization of the coil 312 will break continuity from the multiconductor connector 304 to the conductor 318, and will establish continuity from the conductor 318 to the conductor 320. Power will then flow from the battery 302 to a coil 322 of a relay 324. Responsively, form C contacts 326 of the relay 324 will change state, thereby conducting power from the conductor 320 to a conductor 328. This will in turn transmit power to a flasher 330 and to the coil 307 of the relay 306. The flasher 330 will then conductor power to the brake light 22. The relay 306 will conduct power to the electric brake 28. – therefore the above citation implies that when the connector 304 is connected, the flasher 330 is deactivated. Also see circuit diagrams of figs. 2-5.).  

Regarding claim 9, McCollum discloses a method of illuminating a lighting system of a trailer based at least in part on a pneumatic connection between the trailer and a vehicle, the method comprising the steps of:
 connecting the trailer and the vehicle using the pneumatic connection (figs. 1-5; [0039, [0049], [0053], [0061] and [0066] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle.); 
detecting, by a pressure sensor, a pressure of the pneumatic connection (figs. 1-5 pressure sensor 130; [0039, [0049], [0053], [0061] and [0066] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle.); 
determining if the pressure reaches a threshold pressure, wherein the threshold pressure is substantially a minimum pressure required to release a brake on the trailer (fig. 2-5; [0049], [0061], and [0066] pressure sensor 130 is provided in pressure sensing relation to the pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle. Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 202 to at least one item of the electrical safety apparatus, such as brake light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold.); and 
when the pressure reaches the threshold pressure, illuminating, by a controller, at least one light using a power source (see circuits illustrated in figs. 2-5; [0049], [0053], [0061] and [0066] Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 302 to at least one item of the electrical safety apparatus, such as brake or marker/running light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold, thereby preventing the activation of the lights — in other words, the pressure sensor 130 is arranged to close the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system is above a predetermined pressure threshold, thereby activating the lights); 
wherein the at least one light is disposed on the trailer (fig. 1A – lights 22, 24, 26; fig. 1B – lights 418, 420; figs. 2A-2B – lights 128, 22; also see the lights is figures 3-5. [0025] The trailer 12 has at least one external light source mounted on the chassis or body 16. Also [0038] teaches the light sources may also comprise one or more lights dedicated to alarm duty in the event the trailer becomes inadvertently decoupled from the tow vehicle (not shown), and may comprise one or more lights (not shown) not originally provided as part of the trailer 12.).  

Regarding claim 13, McCollum discloses the method of claim 9, further comprising the steps of: connecting the trailer and the vehicle with an electrical connection; and deactivating the at least one light when the electrical connection is detected ([0059] The marker/running light 22 and the electric brake 28 each are powered under ordinary conditions by respective dedicated conductors 38 and 36. These conductors 36, 38 may extend from the multi-conductor connector 304 for example, and may be energized at the discretion of the operator of the tow vehicle. [0060] Should the multi-conductor connector 304 be removed from a socket or corresponding connector of the tow vehicle, all terminals and conductors associated with the multi-conductor connector 304 will become de-energized. This will de-energize the coil 312 of the relay 314. The relay 314 may be a single pole, double throw electromechanical relay, or alternatively stated, may have magnetically actuated form C contacts 316. De-energization of the coil 312 will break continuity from the multiconductor connector 304 to the conductor 318, and will establish continuity from the conductor 318 to the conductor 320. Power will then flow from the battery 302 to a coil 322 of a relay 324. Responsively, form C contacts 326 of the relay 324 will change state, thereby conducting power from the conductor 320 to a conductor 328. This will in turn transmit power to a flasher 330 and to the coil 307 of the relay 306. The flasher 330 will then conductor power to the brake light 22. The relay 306 will conduct power to the electric brake 28. – therefore the above citation implies that when the connector 304 is connected, the flasher 330 is deactivated. Also see circuit diagrams of figs. 2-5.).  

Regarding claim 14, McCollum discloses the method of claim 9, further comprising the step of automatically deactivating the at least one light when the pneumatic connection is disconnected (see circuits illustrated in figs. 2-5; [0049], [0053], [0061] and [0066] Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 302 to at least one item of the electrical safety apparatus, such as brake or marker/running light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold, thereby preventing the activation of the lights.  

Regarding claim 15, McCollum discloses a lighting system for a trailer that activates based on a pneumatic connection between the trailer and a vehicle, comprising: 
at least one light disposed on the trailer(fig. 1A – lights 22, 24, 26; fig. 1B – lights 418, 420; figs. 2A-2B – lights 128, 22; also see the lights is figures 3-5. [0025] The trailer 12 has at least one external light source mounted on the chassis or body 16. Also [0038] teaches the light sources may also comprise one or more lights dedicated to alarm duty in the event the trailer becomes inadvertently decoupled from the tow vehicle (not shown), and may comprise one or more lights (not shown) not originally provided as part of the trailer 12.); 
a service line for making the pneumatic connection between the vehicle and the trailer (figs. 1-5 pressure sensor 130; [0039, [0049], [0053], [0061] and [0066] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit (i.e. “service line”) 132 in FIG. 5) of the tow vehicle.); 
a pressure sensor for detecting a pressure of the service line (figs. 1-5 pressure sensor 130; [0039, [0049], [0053], [0061] and [0066] teach a pressure sensor 130 is provided in pressure sensing relation to a pneumatic brake operating system (represented as pressurized pneumatic conduit 132 in FIG. 5) of the tow vehicle.); and 
a controller ([0071] In FIG. 5, electronic components of the safety circuitry shown in FIGS. 2A-4B are shown representatively as a controller 136.) configured to illuminate the at least one light when the pressure detected by the pressure sensor reaches a threshold pressure (see circuits illustrated in figs. 2-5; [0049], [0053], [0061] and [0066] Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 302 to at least one item of the electrical safety apparatus, such as brake or marker/running light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold, thereby preventing the activation of the lights — in other words, the pressure sensor 130 is arranged to close the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system is above a predetermined pressure threshold, thereby activating the lights).  


Regarding claim 17, McCollum discloses the lighting system of claim 15, wherein the controller is further configured to illuminate the at least one light upon detecting at least one of an airbag deployment or a hazard light activation ([0003] Commercial trailers frequently have multi-conductor male and female plug type connectors for facilitating electrical signals for operating running lights and optionally, electric braking systems. The lights may be continuously operated running lights of the type popularly known as "marker lights". The lights may also include intermittently illuminated lights such as brake lights, turn signals, and flashing hazard indicators.).  

Regarding claim 19, McCollum discloses the lighting system of claim 15, wherein the controller further comprises a strobe pulse module programmatically controlling a lighting sequence for the at least one light ([0008] a system for operating running lights in an intermittently flashing state. [0038] [0038] It will also be seen that electrical continuity established by deployment of the breakaway switch 110 is conducted by a sub-circuit branch 126 to a flasher 128. The flasher 128 may be a model EP-34, manufactured by Tridon Australia Pty Ltd, of Silverwater, New South Wales, Australia, or a similarly functioning substitute. Power is modified by the flasher 128 in that the continuous current available from the sub-circuit branch 126 is issued from the flasher in intermittent or pulsed form. Intermittent or pulsed power is conducted by the safety circuitry to the external light source, such as the running/marker light 22, so as to generate a flashing effect, or alternatively stated, to operate in an intermittent or flashing mode.).  

Regarding claim 21, McCollum discloses the lighting system of claim 15, wherein the at least one light is configured to be deactivated when an electrical connection between the trailer and the vehicle is detected ([0059] The marker/running light 22 and the electric brake 28 each are powered under ordinary conditions by respective dedicated conductors 38 and 36. These conductors 36, 38 may extend from the multi-conductor connector 304 for example, and may be energized at the discretion of the operator of the tow vehicle. [0060] Should the multi-conductor connector 304 be removed from a socket or corresponding connector of the tow vehicle, all terminals and conductors associated with the multi-conductor connector 304 will become de-energized. This will de-energize the coil 312 of the relay 314. The relay 314 may be a single pole, double throw electromechanical relay, or alternatively stated, may have magnetically actuated form C contacts 316. De-energization of the coil 312 will break continuity from the multiconductor connector 304 to the conductor 318, and will establish continuity from the conductor 318 to the conductor 320. Power will then flow from the battery 302 to a coil 322 of a relay 324. Responsively, form C contacts 326 of the relay 324 will change state, thereby conducting power from the conductor 320 to a conductor 328. This will in turn transmit power to a flasher 330 and to the coil 307 of the relay 306. The flasher 330 will then conductor power to the brake light 22. The relay 306 will conduct power to the electric brake 28. – therefore the above citation implies that when the connector 304 is connected, the flasher 330 is deactivated. Also see circuit diagrams of figs. 2-5.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 20150306928 A1) in view of Bean et al. (US 20180099712 A1).

Regarding claim 8, McCollum discloses the lighting system of claim 2, wherein a power source for powering the at least one light is at least one battery (figs. 1-5 illustrates at least one battery), and but does not expressly disclose wherein the at least one battery is charged by a 7-pin electrical connection disposed on the trailer. Although McCollum [0028], [0046], [0057] teaches a seven-way male connector 410 may plug into a seven-way female socket 412.  
Bean, from a similar field of endeavor, teaches at least one battery is charged by a 7-pin electrical connection disposed on the trailer ([0030] teaches the power management unit (PMU) 128 may receive a DC voltage (e.g., a fixed DC voltage) from the tractor 10 (e.g., the tractor power 142 as shown in FIG. 1) via an electrical cable (e.g., a 7-way or 15-way tractor connector). [0032] and [0072] teaches The power management circuit 142 of the PMU 128 may charge the battery 129 using the input voltage from the tractor power 142.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have at least one battery that is charged by a 7-pin electrical connection disposed on the trailer as taught by Bean in the system taught by McCollum in order to power/charge the trailer system (as suggested in [0031] of Bean). 

Regarding claim 10, McCollum discloses the method of claim 9, but does not expressly disclose it further comprising the step of sending an alert when a charge level of the power source powering the at least one light falls below a preset threshold.

Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to send an alert when the battery charge is below a minimum threshold as taught by Bean in the system taught by McCollum in order to provide battery status information (as suggested in [0061] of Bean).

Regarding claim 16, McCollum discloses the lighting system of claim 15, but does expressly disclose wherein a power source for the at least one light is at least one battery, wherein the lighting system further comprises a stinger line for carrying electrical power and ground for the at least one battery, and wherein the stinger line is configured to charge the at least one battery.  
Bean, from a similar field of endeavor, teaches at least one battery is charged by a 7-pin electrical connection disposed on the trailer ([0030] teaches the power management unit (PMU) 128 may receive a DC voltage (e.g., a fixed DC voltage) from the tractor 10 (e.g., the tractor power 142 as shown in FIG. 1) via an electrical cable (e.g., a 7-way or 15-way tractor connector) (i.e., “stinger line”). [0032] and [0072] teaches The power management circuit 142 of the PMU 128 may charge the battery 129 using the input voltage from the tractor power 142.).
as suggested in [0031] of Bean). 

Claims 3, 5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 20150306928 A1) in view of Bloomfield et al. (US 6411204 B1).

Regarding claim 3, McCollum discloses the lighting system of claim 2, but does not expressly disclose wherein the at least one light is configured to be illuminated to indicate an operational mode of the trailer. 
Bloomfield, from a similar field of endeavor, teaches at least one light is configured to be illuminated to indicate an operational mode of the trailer (col 3 ln 45-67 Referring now specifically to the drawings and the illustrative embodiments depicted therein, a vehicular anti-collision safety light system 10 is positioned on a vehicle 12, which may be a trailer. Safety light system 10 is interconnected with an indicator 14 and actuates, adjusts or modulates an output of indicator 14 in response to one or more electronic inputs 16 (FIG. 2). As shown in FIG. 2, safety light system 10 includes a microprocessor or control 18 which is preferably interconnected with an accelerometer 22. Accelerometer 22 is operable to detect and measure G forces acting on vehicle 12 and to provide a signal associated therewith to control 18 as an input thereof. Control 18 is interconnected with a power source 20, such as a vehicle battery or the like, to provide power to control 18 and indicator 14. Preferably, control 18 may vary the rate of flashing of indicator 14 in response to the deceleration of vehicle 12 reaching one or more threshold levels. Furthermore, although described as varying the flash rate of indicator 14, control 18 may otherwise adjust the color and/or intensity of indicator 14 in response to one or more threshold inputs, without affecting the scope of the present invention.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure at least one light to be illuminated to indicate an operational mode of the trailer as suggested by Bloomfield in the system taught by McCollum in order control the safety light of a vehicle/trailer based on one or more conditions/modes of the vehicle/trailer (as suggested col 2 ln 31-36 of Bloomfield).

Regarding claim 5, McCollum discloses the lighting system of claim 2, but does not expressly disclose wherein the threshold pressure is a first threshold pressure, and wherein the controller is further configured to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure.
Bloomfield, from a similar field of endeavor, teaches controller configured to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure (col 3 ln 45-67 Referring now specifically to the drawings and the illustrative embodiments depicted therein, a vehicular anti-collision safety light system 10 is positioned on a vehicle 12, which may be a trailer. Safety light system 10 is interconnected with an indicator 14 and actuates, adjusts or modulates an output of indicator 14 in response to one or more electronic inputs 16 (FIG. 2). As shown in FIG. 2, safety light system 10 includes a microprocessor or control 18 which is preferably interconnected with an accelerometer 22. Accelerometer 22 is operable to detect and measure G forces acting on vehicle 12 and to provide a signal associated therewith to control 18 as an input thereof. Control 18 is interconnected with a power source 20, such as a vehicle battery or the like, to provide power to control 18 and indicator 14. Preferably, control 18 may vary the rate of flashing of indicator 14 in response to the deceleration of vehicle 12 reaching one or more threshold levels. Furthermore, although described as varying the flash rate of indicator 14, control 18 may otherwise adjust the color and/or intensity of indicator 14 in response to one or more threshold inputs, without affecting the scope of the present invention.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure the controller to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure as suggested by Bloomfield in the system taught by McCollum in order control the safety light of a vehicle/trailer based on one or more thresholds of the vehicle/trailer (as suggested col 2 ln 31-36 of Bloomfield).
   
Regarding claim 11, McCollum discloses the method of claim 9, but does not expressly disclose it further comprising the steps of: detecting a mode of operation of the trailer, wherein the mode of operation is detected by at least one of a GPS location, an accelerometer reading, a tire rotation, or a speed associated with the trailer; and adjusting the at least one light based on the mode of operation of the trailer.  
Bloomfield, from a similar field of endeavor, teaches detecting a mode of operation of the trailer, wherein the mode of operation is detected by at least one of a GPS location, an accelerometer reading, a tire rotation, or a speed associated with the trailer; and adjusting the at least one light based on the mode of operation of the trailer (col 3 ln 45-67 Referring now specifically to the drawings and the illustrative embodiments depicted therein, a vehicular anti-collision safety light system 10 is positioned on a vehicle 12, which may be a trailer. Safety light system 10 is interconnected with an indicator 14 and actuates, adjusts or modulates an output of indicator 14 in response to one or more electronic inputs 16 (FIG. 2). As shown in FIG. 2, safety light system 10 includes a microprocessor or control 18 which is preferably interconnected with an accelerometer 22. Accelerometer 22 is operable to detect and measure G forces acting on vehicle 12 and to provide a signal associated therewith to control 18 as an input thereof. Control 18 is interconnected with a power source 20, such as a vehicle battery or the like, to provide power to control 18 and indicator 14. Preferably, control 18 may vary the rate of flashing of indicator 14 in response to the deceleration of vehicle 12 reaching one or more threshold levels. Furthermore, although described as varying the flash rate of indicator 14, control 18 may otherwise adjust the color and/or intensity of indicator 14 in response to one or more threshold inputs, without affecting the scope of the present invention.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to detect a mode of operation of the trailer, wherein the mode of operation is detected by at least one of a GPS location, an accelerometer reading, a tire rotation, or a speed associated with the trailer, and adjust the at least one light based on the mode of operation of the trailer as suggested by Bloomfield in the system taught by McCollum in order control the safety light of a vehicle/trailer based on one or more conditions/modes of the vehicle/trailer (as suggested col 2 ln 31-36 of Bloomfield).

Regarding claim 12, McCollum discloses the method of claim 9, but does not expressly disclose it further comprising the steps of: determining if the pressure reaches a second threshold 
Bloomfield, from a similar field of endeavor, teaches controller configured to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure (col 3 ln 45-67 Referring now specifically to the drawings and the illustrative embodiments depicted therein, a vehicular anti-collision safety light system 10 is positioned on a vehicle 12, which may be a trailer. Safety light system 10 is interconnected with an indicator 14 and actuates, adjusts or modulates an output of indicator 14 in response to one or more electronic inputs 16 (FIG. 2). As shown in FIG. 2, safety light system 10 includes a microprocessor or control 18 which is preferably interconnected with an accelerometer 22. Accelerometer 22 is operable to detect and measure G forces acting on vehicle 12 and to provide a signal associated therewith to control 18 as an input thereof. Control 18 is interconnected with a power source 20, such as a vehicle battery or the like, to provide power to control 18 and indicator 14. Preferably, control 18 may vary the rate of flashing of indicator 14 in response to the deceleration of vehicle 12 reaching one or more threshold levels. Furthermore, although described as varying the flash rate of indicator 14, control 18 may otherwise adjust the color and/or intensity of indicator 14 in response to one or more threshold inputs, without affecting the scope of the present invention.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure the controller to cause a change in an operation of the at least one light when the pressure detected by the pressure sensor reaches a second threshold pressure as suggested by Bloomfield in the system taught by McCollum in as suggested col 2 ln 31-36 of Bloomfield).

Regarding claim 18, McCollum discloses the lighting system of claim 15, but does not expressly disclose wherein the controller is further configured to adjust a color of the at least one light based on a mode of operation of the lighting system.  
Bloomfield, from a similar field of endeavor, teaches the controller is further configured to adjust a color of the at least one light based on a mode of operation of the lighting system (col 3 ln 45-67 Referring now specifically to the drawings and the illustrative embodiments depicted therein, a vehicular anti-collision safety light system 10 is positioned on a vehicle 12, which may be a trailer. Safety light system 10 is interconnected with an indicator 14 and actuates, adjusts or modulates an output of indicator 14 in response to one or more electronic inputs 16 (FIG. 2). As shown in FIG. 2, safety light system 10 includes a microprocessor or control 18 which is preferably interconnected with an accelerometer 22. Accelerometer 22 is operable to detect and measure G forces acting on vehicle 12 and to provide a signal associated therewith to control 18 as an input thereof. Control 18 is interconnected with a power source 20, such as a vehicle battery or the like, to provide power to control 18 and indicator 14. Preferably, control 18 may vary the rate of flashing of indicator 14 in response to the deceleration of vehicle 12 reaching one or more threshold levels. Col 6 ln 7-60 Furthermore, although described as varying the flash rate of indicator 14, control 18 may otherwise adjust the color and/or intensity of indicator 14 in response to one or more threshold inputs, without affecting the scope of the present invention.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust a color of the at least one light based on a mode as suggested col 2 ln 31-36 of Bloomfield).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 20150306928 A1) in view of Stillinger (US 7347507 B1).

Regarding claim 20, McCollum discloses the lighting system of claim 15, wherein the lighting system further comprises a control box for housing the controller (fig. 1b housing element 406; [0029] The system may comprise any compatible one of systems 100, 100A, 200, 200A, 300, or 300A, to be described hereinafter. The system control components are shown collectively in housing/unit 406), and wherein the LED configured to illuminate when the pneumatic connection has been made and a set of brakes of the trailer are not engaged (see circuits illustrated in figs. 2-5; [0049], [0053], [0061] and [0066] Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 302 to at least one item of the electrical safety apparatus, such as brake or marker/running light 22. The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold, thereby preventing the activation of the lights). 
However McCollum does not expressly disclose the control box comprises an LED.
	Stillinger, from a similar field of endeavor, teaches a control box (fig. 1 controller 10) comprises an LED (fig. 1 LED 7).
as suggested in Stillinger).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAJSHEED O BLACK-CHILDRESS/              Examiner, Art Unit 2684                                                                                                                                                                                          
						/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684